Case: 20-60258     Document: 00515907417         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 21, 2021
                                  No. 20-60258
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   Javier Enrique Guerra Portillo; Mariela Josefina Parra
   Garcia; Jonas David Guerra Parra; Jeanvier Enmanuel
   Guerra Parra,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A087 352 525
                              BIA No. A087 352 526
                              BIA No. A087 352 527
                              BIA No. A087 352 528


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60258      Document: 00515907417          Page: 2   Date Filed: 06/21/2021




                                    No. 20-60258


          Javier Enrique Guerra Portillo, along with his wife, Mariela Josefina
   Parra Garcia, and their two children, Jonas David Guerra Parra and Jeanvier
   Enmanuel Guerra Parra, petition this court for review of the decision of the
   Board of Immigration Appeals (BIA) denying their second motion to reopen.
   Guerra Portillo argues the BIA abused its discretion in denying his motion to
   reopen because the evidence compels the conclusion that the conditions in
   Venezuela have materially changed since his initial removal proceeding in
   2009 and that a person who does not demonstrate support for the
   government would be materially less safe today than in 2009. In addition, he
   asserts that the BIA erred in declining to exercise its sua sponte power to
   reopen his proceedings based on the changed conditions in Venezuela.
          We review the denial of a motion to reopen under the “highly
   deferential abuse-of-discretion standard.” Lugo-Resendez v. Lynch, 831 F.3d
   337, 340 (5th Cir. 2016) (internal quotation marks and citation omitted).
   “Under that standard, the BIA’s ruling will stand, even if this court
   concludes it is erroneous, so long as it is not capricious, racially invidious,
   utterly without foundation in the evidence, or otherwise so irrational that it
   is arbitrary rather than the result of any perceptible rational approach.”
   Singh v. Lynch, 840 F.3d 220, 222 (5th Cir. 2016) (internal quotation marks
   and citation omitted). The court will affirm the BIA’s factual findings
   “unless the evidence ‘compels a contrary conclusion.’” Nunez v. Sessions,
   882 F.3d 499, 505 (5th Cir. 2018) (citation omitted).
          A petitioner may file a motion to reopen beyond the 90-day limitations
   period if the motion is based on changed country conditions and the
   petitioner submits “new facts” supported by “material” evidence that was
   unavailable or undiscoverable at the prior proceeding.              8 C.F.R.
   § 1003.2(c)(1)-(3); 8 U.S.C. § 1229a(c)(7). To establish changed country
   conditions, the petitioner must present evidence showing “a meaningful
   comparison” between conditions in his home country at the time of the



                                         2
Case: 20-60258       Document: 00515907417         Page: 3      Date Filed: 06/21/2021




                                    No. 20-60258


   motion to reopen and those at the time of the removal hearing. Nunez, 882
   F.3d at 508. He must also relate the changed conditions to his specific claims.
   Ramos-Lopez v. Lynch, 823 F.3d 1024, 1026 (5th Cir. 2016).
          Guerra Portillo has not shown that the BIA abused its discretion in
   denying his second motion to reopen. See Nunez, 882 F.3d at 508. He
   presented evidence very similar to that presented in his first motion to
   reopen; we denied his petition for review of the denial of that motion. See
   Guerra Portillo v. Whitaker, 748 F. App’x 624, 625 (5th Cir. 2019). The BIA
   found the evidence presented did not demonstrate a material change in the
   country conditions since his 2009 removal proceedings, and he has not
   shown that the evidence compels a contrary conclusion. See Nunez, 882 F.3d
   at 505. The evidence he presented did not establish that conditions have
   materially changed for Jehovah’s Witnesses, but rather that they remained
   subject to the same ongoing, poor conditions as the rest of the Venezuelan
   population. See Deep v. Barr, 967 F.3d 498, 500–03 (5th Cir. 2020). Because
   the BIA did not abuse its discretion in denying the motion to reopen on the
   basis that Guerra Portillo did not establish changed country conditions, we
   need not reach his claims concerning his eligibility for asylum, withholding of
   removal, and relief under the CAT. See Ramos-Lopez, 823 F.3d at 1026.
          We lack jurisdiction to review the BIA’s refusal to reopen removal
   proceedings sua sponte because that decision is committed to the agency’s
   discretion. See Hernandez-Castillo v. Sessions, 875 F.3d 199, 206-07 (5th Cir.
   2017). Further, our precedent on this issue has not been altered by any
   Supreme Court decision. See, e.g., Hernandez-Castillo, 875 F.3d at 206-07 &
   n.3; Qorane v. Barr, 919 F.3d 904, 911-12 (5th Cir. 2019).
          Accordingly, the petition is DENIED in part and DISMISSED in
   part for lack of jurisdiction.




                                         3